Name: Commission Regulation (EC) No 604/98 of 17 March 1998 amending Regulation (EEC) No 3665/87 laying down common detailed rules for the application of the system of export refunds on agricultural products
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  agricultural activity;  production
 Date Published: nan

 ¬ ¬EN Official Journal of the European Communities L 80/1918. 3. 98 COMMISSION REGULATION (EC) No 604/98 of 17 March 1998 amending Regulation (EEC) No 3665/87 laying down common detailed rules for the application of the system of export refunds on agricultural products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 13(11) thereof, together with the corresponding provisions of the other regulations on the common organisation of the markets in agricultural products, Whereas goods falling within CN codes 1901 90 91, 2101 12 92 and 2101 20 92 have in common that they may be manufactured with a high content of milk products accounting for the major part of the raw material costs; whereas exports of those goods are eligible for refunds on certain agricultural products incorporated in them; whereas those goods may be imported into the Community  from certain preferential third countries  without import duties being levied; Whereas, therefore, measures should be taken to prevent deflection of trade; Whereas Article 15(2) of Commission Regulation (EEC) No 3665/87 of 27 November 1987 laying down common detailed rules for the application of the system of export refunds on agricultural products (3), as last amended by Regulation (EC) No 2114/97 (4), provides for such measures; whereas those measures may be extended to the goods in question; whereas, therefore, those goods should be included in the list of sensitive products in Annex V; Whereas, for the sake of simplification, certain notifica- tions provided for in Article 49 of Regulation (EEC) 3665/87, which are no longer considered necessary for the proper administration of the system of export refunds, should be abolished; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant manage- ment committees, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3665/87 is hereby amended as follows: 1. In Part VII of Annex V, the following is inserted before subheading 3505 10 10: 1901 90 91    Containing no milk fats, sucrose, isoglucose, glucose or starch or containing by weight less than 1,5 % milk fat, 5 % sucrose (including invert sugar) or isoglucose, 5 % glucose or starch, ex- cluding food preparations in powder form of goods of heading Nos 0401 to 0404 2101 12 92    Preparations with a basis of these extracts, essences or concentrates of coffee 2101 20 92    Preparations with a basis of extracts, essences or concen- trates of tea or mate; 2. Article 49 is replaced by the following: Article 49 Member States shall notify the Commission:  without delay, of all cases of application of Article 5(1)(a); the Commission shall inform the other Member States of such cases;  for each 12-digit code the quantities exported without an export licence comprising advance fixing of the refund for the cases referred to in the first indent of the second subparagraph of Article 2a(1), Article 3a and Article 43. Member States shall take appropriate measures to ensure that the communication is made at the latest in the second month following that in which the customs export formalities are completed. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. Article 1(1) shall apply to operations for which export declarations are accepted from the day of its entry into force. (1) OJ L 181, 1. 7. 1992, p. 21. (2) OJ L 126, 24. 5. 1996, p. 37. (3) OJ L 351, 14. 12. 1987, p. 1. (4) OJ L 295, 29. 10. 1997, p. 2. ¬ ¬EN Official Journal of the European CommunitiesL 80/20 18. 3. 98 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 March 1998. For the Commission Franz FISCHLER Member of the Commission